Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claims 1-8 are pending.  Claims 1-8 are examined on the merits.



Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
Claim(s) 1-8 is/are directed to a composition comprising an effective amount of a mixture which comprises or,alternatively, consists of:
a) an extract of Pelargonium sidoides;
b) an extract of Adhatoda vasica; and
c) Nacetyl cysteine for use in a method for the preventive or therapeutic treatment of at least one respiratory tract disorder ina subject, wherein said treatment method comprises the administration of said composition to thesubject.
Analysis of the flowchart:

Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, Pelargonium sidoides extract, because there is no indication that extraction has caused the components of Pelargonium sidoides that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Pelargonium sidoides.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 1-8 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there is no indication that extraction has caused the components of an extract of Adhatoda vasica that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in an extract of Adhatoda vasica,
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
Whether or not the non-nature based components such as N-acetyl cysteine in the composition make the composition “significantly more” than the judicial exception(s).  For compositions, “significantly more” is when the non-nature based components are not “well understood, routine, and conventional” as a part of the type of composition that it is in.  As evidenced by De Lazzari et al in the 103 rejections, N-acetyl cysteine is 
  
             Claims 4-6 require certain amounts/ratios of components being present in the composition. However, there is no indication that the amounts/ratios claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature.   
Regarding claim 3, formulation for oral consumption or administration does not result in a markedly different characteristic because the extracts of Pelargonium sidoides and Adhatoda vasica already have the characteristic of being in a form suitable for oral consumption. Regarding claim 8, the presence of a composition comprising an excipient in the claimed composition does not result in a markedly different characteristic for the claimed composition because the Pelargonium sidoides and Adhatoda vasica fruit already comprise an excipient (water in the plants) and thus have that same characteristic.
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception 


	Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 4, the phrase "preferably" (at lines 3-5) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 

	
	

Claim Rejections –35 USC § 103


(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	            Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cifter et al (US 2015/0273009 A1), in view of Shanghvi et al (US 2004/0265381 A1), and further in view of De Lazzari et al (US 2016/0113876 A1).	            
	 Cifter et al teach Pelargonium sidoides (African Geranium, Umckaloabo) is a plant species widely used in the treatment and prevention of, or in the alleviation and/or elimination of the symptoms of cold and respiratory tract disease (pharyngitis, sinusitis, acute bronchitis, tonsillitis). It was determined to be effective in increasing the generation of natural killer cells and tumor necrosis factor alpha, and to enhance the release of interferon beta. Pelargonium sidoides has antiviral properties strengthening the immune system. It further has both antibacterial effects and antioxidative properties against some bacteria. Apart from that, it was also reported to boost the immune system of the respective organism and to have expectorant action by increasing the ciliary beat frequency of respiratory epithelial cells. In a multicenter study conducted by the Pneumology Department of a German University Hospital (2000) on acute bronchitis patients, including adults, children, and infants, it was determined that an extract of the roots of Pelargonium sidoides reduced the severity of the symptoms after 7 days treatment from 6.3 to 0.9 according to the average bronchitis severity score. A study published in "Acta Paediatrica" in April 2010, showed that preparations extracted from herbal roots were much more effective in the treatment of acute bronchitis as compared to placebo. A study group of  Pelargonium sidoides showed a much better performance in alleviating the bronchitis symptoms (thus the intended use for treating respiratory tract disorder is met, thus claims 1 and 7 are met) versus placebo in a 7-day treatment period [0007]. Cifter et al teach the formulation according to claim 1, wherein said formulation comprises at least one pharmaceutically acceptable excipient (thus claim 8 is met) selected from the group comprising fillers, solvents, pH adjusting agents, sweeteners, aromatic agents and preservatives (see claim 20). In another aspect of the invention, the formulation comprising Hedera helix extract, Pelargonium sidoides extract, and Zingiber officinale extract can be administered by oral (thus claim 2 is met), parenteral, ocular, nasal, buccal, sublingual and topical route [0036]. Cifter et al the formulation according to claim 4, wherein the route is oral and the formulation it is preferably in a liquid oral dosage form (thus claim 3 is met), more preferably in the form of syrup (see claim 6).
            Cifter et al do not teach the incorporation of an extract of Adhatoda vasica and N-acetyl cysteine; neither do Cifter et al teach the claimed amount or ratio of each component in claims 4-6.  
            Shanghvi et al teach Asthma is defined as a chronic inflammatory disorder of the airways of the respiratory organ. It is characterized by reversible airflow obstruction causing cough, wheeze, chest lightness and shortness of breath. The inflammation of bronchial wall together with increased eosinophilis and other inflammatory products of the mast cells and lymphocytes further induce the hyper responsiveness of the bronchi so that it in turn, narrows more rapidly in response to a wide range of stimuli. Asmakure the anti-asthma drug has properties with proven Adhatoda Vasica Nees (Basak) has a definite expectorant action. In acute bronchitis, it is found to afford immediate relief especially when the sputum is thick and tenacious. The depression of the Vagal terminals further relieves irritation and spasm of the bronchioles (see Abstract). 
De Lazzari et al teach this invention relates to swallowable tablets containing at least 80% by weight of N-acetylcysteine (NAC) and at least one pharmaceutically acceptable excipient, in particular tablets in which the sulfurous odor is absent, characterized in that the said tablets are assembled using a granulate prepared by means of a process of dry granulating the active ingredient alone, with which the excipients are mixed before compression (see Abstract). De Lazzari et al teach the mucoactive, antinflammatory and antioxidant properties of NAC make this drug suitable for the treatment of chronic bronchitis (CB) and COPD, particularly in individuals having a moderate-severe grade of the disease with frequent acute episodes requiring hospitalization [0016].
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the extract of Adhatoda Vasica from Shanghvi et al into the composition of Cifter et al since Shanghvi et al teach one of the ingredients Adhatoda Vasica Nees (Basak) has a definite expectorant action. In acute bronchitis, it is found to afford immediate relief especially when the sputum is thick and tenacious. Therefore, one of the ordinary skill in the art would have been motivated to the extract of Adhatoda Vasica from Shanghvi et al into the composition of Cifter et al to enhance the effect for treating bronchitis.
prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use N-acetylcysteine from De Lazzari et al into the composition of Cifter et al since De Lazzari et al teach the mucoactive, antinflammatory and antioxidant properties of NAC make this drug suitable for the treatment of chronic bronchitis (CB) and COPD, particularly in individuals having a moderate-severe grade of the disease with frequent acute episodes requiring hospitalization. Therefore, one of the ordinary skill in the art would have been motivated to N-acetylcysteine from De Lazzari et al into the composition of Cifter et al to enhance the effect for treating bronchitis.
Regarding the claimed amount or ratio of each component in claims 4-6, although the prior art did not specifically disclose the amounts/ratios of each constituent, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of components because concentrations of the claimed components are art-recognized result effective variables because they have the ability to treat bronchitis, which would have been routinely determined and optimized in the pharmaceutical art.	
From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655